Citation Nr: 1528850	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected pension benefits, for accrued benefits purposes.

2.  Entitlement to non-service-connected burial benefits.  


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had service with the Recognized Guerillas and Combination Service in the Philippine Commonwealth Army from November 1944 to November 1945.  The Veteran died in February 2012. 

This appeal comes to the Board of Veterans' Appeals (Board) from October 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  Claims for burial benefits and non-service-connected pension benefits, for accrued benefits purposes, were received in April 2012.  The October 2012 decision denied the appellant's claim for non-service-connected burial benefits.  The May 2013 rating decision, in pertinent part, denied the appellant's claim for accrued benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died at his residence in February 2012.  

2.  While the Veteran was receiving VA pension benefits at the time of his death, this award was in error because the Veteran only had service in the Philippine Recognized Guerillas and Combination Service, which does not qualify as requisite service for basic entitlement to non-service-connected pension benefits.

3.  The Veteran was not receiving any VA compensation benefits at the time of his death, was not entitled to any VA pension benefits at the time of his death, there was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death, the Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty, the Veteran's body was not unclaimed, and the appellant paid all funeral expenses.

4.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSIONS OF LAW

1.  The criteria for non-service-connected pension benefits, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 107, 1521, 5121 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.1000 (2014).

2.  The criteria for payment of non-service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1600-3.1610 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

With respect to the issue of non-service-connected burial benefits, notice is not required in this case because the benefits sought are authorized in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the VCAA are relevant to a different Chapter of Title 38 and do not apply to benefits under Chapter 23).

With respect to the issue of accrued benefits, in this case, the RO provided notice to the appellant in March 2013, prior to the initial adjudication of the claim in May 2013.  The appellant was notified of the evidence not of record that was necessary to substantiate the claim and VA and the appellant's respective duties for obtaining evidence.  Although the notice provided did not address VA's practices in assigning disability ratings and effective dates, such error was harmless given that the claims are being denied; hence, no rating or effective date will be assigned.  Dingess/Hartman, 19 Vet. App. 473.    

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, financial statements/receipts, and lay statements.    

No VA examination or opinion has been obtained.  As the issue of entitlement to non-service-connected pension benefits is controlled by the character of the Veteran's service, there is no medical controversy and development of any medical evidence would have no bearing on the decision.

The appellant was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Non-Service-Connected Pension Benefits

VA pension benefits are payable to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of any willful misconduct.  38 U.S.C.A. § 1521(a).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) ; 38 C.F.R. § 3.3(a).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "'Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a),(b) (2014).  The "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to non-service-connected disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).  

To establish entitlement to the non-service-connected pension benefits sought on appeal, the evidence would have to show that the Veteran had service in a "regular" component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  See 38 C.F.R.		 § 3.40(a) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits).  By contrast, those with "guerrilla" service are eligible for compensation, dependency and indemnity compensation, and burial benefits, but are not eligible for pension benefits.  38 C.F.R. § 3.40(d).

The appellant does not contend that the Veteran had any other military service than with the recognized guerillas.  A review of the service department history shows that the Veteran served as a corporal in the Philippine Commonwealth Army from November 1944 to November 1945.  The service department certified that the Veteran's service was with the recognized guerillas.   

While the Veteran was actually receiving non-service-connected pension benefits (pursuant to an October 1986 decision) at the time of his death, the Board finds that he was not entitled to the benefit he was receiving and this improper payment of funds cannot service as a basis for the appellant's accrued benefits claim.  As a matter of law, the Veteran's documented Philippine service does not satisfy the statutory or regulatory service requirements necessary to establish entitlement to non-service-connected pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Because the Veteran's service was in the Philippine Recognized Guerillas, and the Veteran did not have service in the Old Philippine Scouts or Regular Philippine Scouts (38 C.F.R. § 3.340(a)), the Board finds that the Veteran's service renders him ineligible for non-service-connected pension benefits.  Active service will be the period certified by the service department.  38 C.F.R. § 3.41(a) and (d).  The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The law specifically excludes such guerrilla service mentioned above for purposes of entitlement to non-service-connected pension benefits.  38 C.F.R. § 3.340(d).   

In this case, the facts are not in dispute as to the dates and character of Veteran's service.  The law is dispositive that basic eligibility for non-service-connected pension benefits is precluded based upon the guerrilla service of the Veteran.  38 C.F.R. § 3.340(d).  For these reasons, eligibility for non-service-connected pension benefits, for accrued benefits purposes, must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Non-Service-Connected Burial Benefits

The appellant, who is the Veteran's surviving spouse, is seeking non-service connected burial benefits.  The Veteran died in February 2012 at his residence.  The appellant claims that, because the Veteran was receiving pension benefits at the time of his death, she is entitled to non-service-connected burial benefits.  The Board finds that the non-service-connected burial benefits requested are not permitted as a matter of law.  

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  Here, the appellant filed a claim for service connection for the cause of the Veteran's death in April 2012 that was originally denied in May 2013.  The appellant did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period; therefore, the decision became final.  38 C.F.R.		 §§ 3.104, 20.1103 (2014).  Further, there is no other indication in the record that the Veteran's death was related to service.  As such, these provisions are inapplicable.   

If a veteran's death is not service connected, payment of a burial allowance may also be made, provided that one of the following four conditions is met: (1) the deceased veteran served during a period of war and was discharged or released from active service for a disability, no next of kin or other person is claiming the body, and there are insufficient resources in the veteran's estate to cover burial and funeral expenses; (2) at the time of death, the veteran was in receipt of compensation (or but for the receipt of military retired pay the veteran would have been in receipt of VA compensation); (3) at the time of death, the veteran was in receipt of pension; or (4) the veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b)(1), (2), (3).

Alternatively, a burial allowance may be paid if a veteran dies from non-service-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A.    § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. 	 § 3.1601(a).

Here, the appellant's claim for reimbursement of non-service-connected burial benefits was timely filed in April 2012; however, the Board finds that the criteria for payment of non-service-connected burial benefits under 38 C.F.R. § 3.1600(b) have not been met.  Specifically, the Veteran had not been granted service connection for any disability at the time of his death, and he was not receiving any VA compensation benefits.  As discussed in detail above, while the Veteran was receiving VA pension benefits at the time of his death, this award was in error because the Veteran only had service in the Philippine Recognized Guerillas and Combination Service, which does not qualify as requisite service for basic entitlement to non-service-connected pension benefits.  The Board finds that the Veteran, based on the character of his service, was not entitled to VA pension benefits and the improper award cannot serve as the basis for non-service-connected burial benefits.  

Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant claim that any such claim was pending.  Additionally, the Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty.  The Veteran's body was not held by a State, and the appellant claimed his body.  The record further shows that the Veteran died from non-service-connected causes at his residence, not at a VA facility, hospital, nursing home, or domiciliary care.  The Veteran did not have prior authorization by VA to travel to or for admittance to a private hospital at the time of his death.  

The Board acknowledges the Veteran's honorable military service and the financial burden imposed on the appellant by the Veteran's burial expenses; however, entitlement to non-service-connected burial benefits is prefaced on specific statutory and regulatory requirements, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis, 6 Vet. App. at 430 (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Non-service-connected pension benefits, for accrued benefits purposes, are denied.

Non-service-connected burial benefits are denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


